internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-139406-02 date date legend distributing controlled acquiring business a business b shareholder shareholder date x y dear this responds to your letter requesting a ruling supplementing plr100582-02 the prior letter_ruling the prior letter_ruling and the ruling_request related thereto the prior letter_ruling request which are both incorporated herein by reference address a proposed distribution of controlled stock by distributing under sec_355 of the internal_revenue_code referred to as the distribution in the prior plr-139406-02 letter_ruling and hereafter referred to as the proposed spin-off the proposed spin-off has not been consummated to date this supplemental ruling addresses the effect of a proposed acquisition of distributing by acquiring the proposed acquisition on the prior letter_ruling the facts are summarized below facts distributing a publicly_held_corporation is engaged in business a and through its ownership of controlled business b business a and business b are substantially different and incompatible businesses that create management and systematic problems for distributing which distributing intends to resolve by separating the two businesses in the proposed spin-off the proposed spin-off was authorized by distributing’s board_of directors on date the resolution date acquiring is also a publicly_held_corporation which engages in business a after the prior letter_ruling was issued acquiring initiated negotiations with distributing to acquire all of the issued and outstanding_stock of distributing as a result of these negotiations acquiring will acquire distributing the proposed acquisition is expected to be completed within y months after completion of the proposed spin-off pursuant to the proposed acquisition the shareholders of distributing will receive stock of acquiring in exchange for their distributing shares distributing contends that the proposed acquisition will qualify as a tax-free sec_368 reorganization acquiring and distributing will receive opinions of counsel to that effect after the proposed acquisition distributing shareholders will own approximately x percent of the total issued and outstanding shares of acquiring representations in connection with this supplemental ruling_request distributing represents that as of the date of the prior letter_ruling all representations and information set forth in the prior letter_ruling request were true as stated therein distributing modifies however the following representations that appear in the prior letter_ruling as set forth below k the distribution is being carried out for the following corporate business_purpose to effect fit and focus the distribution is motivated in whole or substantial part by the foregoing corporate business_purpose this business_purpose existed on the resolution date is equally important to distributing and controlled at the present time and is unaffected by the business purposes for the proposed acquisition distributing intends to complete the distribution without regard to whether the proposed acquisition occurs l there is no plan or intention by any shareholder who own sec_5 percent or plr-139406-02 more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution other than pursuant to the proposed acquisition notwithstanding the foregoing shareholder and shareholder may in the future determine to dispose_of or purchase any such stock in the normal course of their respective businesses as investment advisors based upon decisions as to existing market conditions and the needs of investors they represent n there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business and except pursuant to the proposed acquisition notwithstanding the above-modified representations distributing represents that all of the other representations in the prior letter_ruling continue to be true at the present time rulings the proposed acquisition does not raise any issues relating to the qualification of the proposed spin-off under sec_355 but potentially may raise issues under sec_355 and e accordingly based solely on the information submitted in the prior letter_ruling request this supplemental ruling_request and the representations set forth above we rule as follows the proposed acquisition will not have any effect on ruling number sec_1 or of the prior letter_ruling and those rulings remain in full force and effect however ruling number is withdrawn and no longer is valid caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in addition to the caveats stated in the prior letter_ruling no opinion is expressed concerning the tax consequences associated with the proposed acquisition plr-139406-02 whether the proposed acquisition will affect any of the rulings in the prior letter_ruling except as specifically provided above and the application of sec_355 and e to the proposed spin-off procedural statements the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter together with a copy of the prior letter_ruling must be attached to the federal_income_tax returns of the taxpayer involved for the taxable years in which the transactions covered by these letters are consummated in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s authorized representative sincerely yours alfred c bishop jr branch chief branch associate chief_counsel corporate
